ORDER
PER CURIAM.
Appellant, Lavoe Jackson (“appellant”), appeals from the Circuit Court of St. Louis County’s judgment upholding the Director of Revenue’s (“Director”) suspension of appellant’s driving privileges, RSMo section 302.505,1 after appellant was arrested for driving while intoxicated. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find no error of law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references or to RSMo (Cum. Supp.1998).